Name: 92/520/EEC: Commission Decision of 3 November 1992 amending Decision 89/374/EEC of 2 June 1989 on the organization of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  plant product;  agricultural policy;  means of agricultural production
 Date Published: 1992-11-11

 Avis juridique important|31992D052092/520/EEC: Commission Decision of 3 November 1992 amending Decision 89/374/EEC of 2 June 1989 on the organization of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye Official Journal L 325 , 11/11/1992 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 45 P. 0176 Swedish special edition: Chapter 3 Volume 45 P. 0176 COMMISSION DECISIONof 3 November 1992 amending Decision 89/374/EEC of 2 June 1989 on the organization of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye (92/520/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 90/654/EEC (2), and in particular Article 13a thereof, Whereas pursuant to Commission Decision 89/374/EEC (3) a temporary experiment was organized, at Community level, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye; whereas according to the abovementioned Decision the experiment should end on 30 June 1992; whereas further data are needed; whereas it is therefore appropriate to extend the experiment until 30 June 1994; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 89/374/EEC, '30 June 1992` is replaced by '30 June 1994`. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 1992. For the Commission Ray MAC SHARRY Member of the Commission